Citation Nr: 0631787	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  03-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for laryngeal cancer, to 
include as due to asbestos exposure.  


WITNESSES AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from February 1939 
to September 1945. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance 
Center (RO&IC) in Philadelphia, Pennsylvania, which denied 
the veteran's claim seeking entitlement to service 
connection for laryngeal cancer, to include as secondary to 
asbestos exposure.  

The veteran testified before the undersigned Veterans Law 
Judge in August 2006.  


FINDING OF FACT

The preponderance of the probative evidence indicates that 
the veteran's laryngeal cancer is not related to an in-
service disease or injury, including asbestos exposure.


CONCLUSION OF LAW

Laryngeal cancer was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted 
on November 9, 2000, emphasized the VA's obligation to 
notify claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  In this instance, the veteran was 
mailed a VCAA letter in April 2002, prior to the initial 
adjudication in June 2002.  

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the notice 
must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that the VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In its April 2002 VCAA letter, the RO&IC informed the 
veteran about the information and evidence necessary to 
substantiate his claim of service connection on a direct 
basis.  The veteran was informed that evidence towards 
substantiating his claim should include: (1) evidence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship between the 
current disability and any injury or disease during service.  
The letter also asked the veteran to provide more 
information about his exposure to asbestos.  A letter in 
June 2003 attached the portion of M21-1 that discussed how 
to process asbestos claims.  

The letter described the information and evidence that the 
VA would seek to provide including relevant medical records 
held by any federal agency, including VA medical records.  
The letter also informed the veteran that the RO&IC would 
obtain private treatment records if the veteran completed a 
release form.

The letter also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to complete a release form indicating 
where and by whom he was being treated, and to inform the 
RO&IC if he was being treated at a VA Medical Center.   

Regarding the fourth element, although the April 2002 letter 
did not technically inform the veteran to submit any 
evidence in his possession that pertained to his claim, an 
April 2005 letter did inform the veteran of that 
requirement.  The veteran was not prejudiced by the timing 
of said notice, since following that letter, the development 
of the claim continued, and, in November 2005, the claim was 
reviewed and the veteran was sent supplemental statements of 
the case.  As a result, the veteran was provided the 
required notice and he was afforded an opportunity to 
respond after he was fully informed of the evidence needed 
to substantiate the claim.  Furthermore, the veteran has not 
contended that he was prejudiced by the timing of the notice 
contained in the April 2005 VCAA letter.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection in the April 
2002 letter.  Regarding the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal, he was not provided with notice of 
this type of evidence.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any question as to the appropriate disability 
rating or effective date to be assigned is rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records and service 
personnel records, as well as private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO&IC and the Board in 
connection with the veteran's claim.  Furthermore, the VA 
has assisted the veteran and his representative throughout 
the course of this appeal by providing them with a statement 
of the case and supplemental statements of the case which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes 
that the VA has fulfilled the duty to assist the appellant 
in this case.


Background

Service medical records do not show treatment for throat 
cancer, or any throat or lung disorders.  

Service personnel records show that the veteran worked as a 
steward's mate and mess attendant during his six years in 
the Navy.  They show that the veteran worked aboard the USS 
Claxton, USS Cabot, and USS Reina Mercedes.  

At a VA examination in August 1975, the veteran's throat was 
evaluated as normal.  

In the veteran's June 2002 notice of disagreement, he 
claimed that he was exposed to asbestos from pipes in the 
galley when he worked as a steward mate. 

In a July 2003 statement, the veteran claimed that he was 
exposed to asbestos from working in the galley as a 
messtender and steward.  

Dr. P.D. wrote a letter in November 2003 in which she wrote 
that the veteran had been a patient at Hahnemann Hospital 
since 1993, and was diagnosed with laryngeal cancer in May 
2000, and had a complete laryngectomy completed.  The 
records from Hahnemann Hospital are of record. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2006.  He testified 
that his sleeping quarters were above the galley when he was 
on the US Cumberland, and that there was sheet rock over the 
galley that was full of asbestos.  His wife testified that 
after the veteran returned from service, he worked for a bus 
company working with heavy manufacturing and locomotives.  


Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service. 38 U.S.C.A. §§  1110, 1131.  That 
an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology 
after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for disability proximately due to or the result of a 
service-connected disorder. 38 C.F.R. § 3.310.

There are no specific statutory or regulatory criteria 
governing claims of entitlement to service connection for 
residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  Likewise, applicable criteria 
provide no presumption of service connection for asbestos 
exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 
(1999) (holding that M21-1 does not create a presumption of 
exposure to asbestos solely from shipboard service).

However, VA has provided guidelines for the adjudication of 
asbestos exposure claims in the Adjudication Procedure 
Manual M21-1MR, Part IV, Subpart II, Chapter 2, Section C, 
Part 9 (December 13, 2005).  These guidelines are the same 
ones that were previously documented in the Adjudication 
Procedure Manual M21-1, Part VI, Par. 7.21.  The VA General 
Counsel has held that the M21-1 guidelines established claim 
development procedures which adjudicators are required to 
follow in claims involving asbestos-related diseases. 
VAOPGCPREC 4- 2000; 65 Fed. Reg. 33422 (2000).

Specifically, these guidelines provide that VA must 
determine whether military records demonstrate evidence of 
exposure to asbestos in service and whether there is pre- or 
post-service evidence of asbestos exposure.  Then, VA must 
determine the relationship between the claimed diseases and 
such asbestos exposure, keeping in mind latency and exposure 
information provided in M21-1MR, Part IV, Subpart II, 
Chapter 2, Section C, Part 9 (December 13, 2005).  This 
information provides that the latency period varies from 10 
to 45 years between first exposure and development of the 
disease.  The exposure to asbestos may be brief (as little 
as a month or two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors. The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Veterans Benefits 
Administration Manual M21-1MR, Part IV, Subpart II, Chapter 
2, Section C, Part 9 (December 13, 2005).  

The service medical records do not show treatment for any 
throat or respiratory disorders.  The veteran's respiratory 
system was deemed normal at separation in September 1945.  
The first post-service evidence of laryngeal cancer is not 
until May 2000, more than 50 years after service.  Thus, 
unless the evidence shows that the veteran was exposed to 
asbestos during service, based on the lack of treatment for 
any throat or respiratory disorders in service, his claim 
must be denied.  

As to the issue of whether the veteran's laryngeal cancer is 
due to exposure to asbestos in service, the veteran claims 
to have been exposed to asbestos when he served aboard ships 
during his six years in the Navy.  However, the veteran's 
occupations during service (steward's mate and mess 
attendant) are not the types of occupations where exposure 
to asbestos is automatically conceded.  The M21-1MR 
guidelines, while neither statutory nor regulatory in 
nature, list major occupations involving exposure to 
asbestos including insulation work, mining, milling, and 
work in shipyards.  While the list is not exclusive, 
nevertheless, it provides no basis for concluding that the 
veteran's duties in service, as described by him at his 
August 2006 hearing and statements in June 2002 and July 
2003 exposed him to asbestos.  The Board finds, therefore, 
that the preponderance of the evidence indicates that the 
veteran was not exposed to asbestos while in service.  See 
Dyment v. West, 13 Vet. App. 141 (1999), aff'd 287 F.3d 1377 
(Fed. Cir. 2002) (the Manual M21-1 procedures for developing 
asbestos-related claims do not create a presumption of 
asbestos exposure for Navy veterans--exposure must be 
established by the evidence). 

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claims 
without a VA examination.  As the evidence does not show 
that the veteran was exposed to asbestos in service, or 
treated for any throat or respiratory disorders during 
service, VA does not have an obligation to secure a medical 
opinion under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4)(A).  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

Although the veteran claims that his laryngeal cancer is due 
to asbestos exposure in service, he is not a medical 
professional who can make such a determination.  The veteran 
is competent to describe symptoms he had during service, but 
as a lay person, he is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
This case turns on the question of whether the veteran was 
exposed to asbestos in service, and the Board has already 
determined that the veteran was not.  As the preponderance 
of the evidence is against the veteran's claim, the benefit-
of-the-doubt rule does not apply, and the veteran's claim of 
service connection for a laryngeal cancer, to include as due 
to asbestos exposure, must be denied.  38 U.S.C.A §5107.

ORDER

Entitlement to service connection for laryngeal cancer, to 
include as secondary to asbestos exposure, is denied.  



____________________________________________
NANCY R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


